Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) (in millions) First Nine Months 2007 2006 2005 2004 2003 Earnings Income/(Loss) before income taxes and cumulative effects of changes in accounting principles (b) $ (9,254 ) $ (3,746 ) $ (15,074 ) $ 1,054 $ 4,087 $ 893 Less: Equity in net (income)/loss of affiliates included in income before income taxes (120 ) (412 ) (426 ) (303 ) (240 ) (155 ) Adjusted income/(loss) (9,374 ) (4,158 ) (15,500 ) 751 3,847 738 Adjusted fixed charges (c) 7,449 11,538 9,321 9,091 9,136 9,996 Earnings/(Losses) $ (1,925 ) $ 7,380 $ (6,179 ) $ 9,842 $ 12,983 $ 10,734 Combined Fixed Charges and Preferred Stock Dividends Interest expense (d) $ 7,379 $ 10,978 $ 8,841 $ 8,484 $ 8,528 $ 9,235 Interest portion of rental expense (e) 247 348 329 514 565 524 Preferred Stock dividend requirements of majority owned subsidiaries and trusts — 190 Total combined fixed charges and Preferred Stock dividends $ 7,626 $ 11,326 $ 9,170 $ 8,998 $ 9,093 $ 9,949 Ratios Ratio of earnings to fixed charges (f) (f) (f) 1.1 1.4 1.1 Ratio of earnings to combined fixed charges and Preferred Stock dividends (f) (f) (f) 1.1 1.4 1.1 (a) Discontinued operations are excluded from all amounts. (b) Income/(Loss) before taxes includes equity income from unconsolidated subsidiaries. (c) Combined fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from unconsolidated subsidiaries as well as amortization of capitalized interest.(Capitalized interest (in millions): 2008 YTD — $40; 2007 — $51; 2006 — $58; 2005 — $67; 2004 — $57; 2003 — $63) (d) Includes interest, as defined on our income statement, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Earnings/(Losses) for 2008, 2007, and 2006 were inadequate to cover fixed charges by $9.6 billion, $3.9 billion and $15.4 billion, respectively.
